Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 10/16/2020 is acknowledged.  The traversal is on the ground(s) that the claims contain unity of invention.  This is found persuasive over WO-2015/130939, however, the requirement is still deemed proper in view of U.S. Patent No. 5,962,142 to Tachi et al.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9 and 19-20, drawn to a coating material system.
Group II, claim(s) 10, drawn to a method for producing a coating material system as claimed in claim 9.
Group III, claim(s) 11-14, drawn to a method for producing a polyurethane by at least partial or complete curing of the coating material system as claimed in claim 9.
IV, claim(s) 15, drawn to a method of applying a coating material, wherein the method comprises the use of the coating material system as claimed in claim 1.
Group V, claim(s) 16-17, drawn to a method for producing a coating, wherein at least one coating material system as claimed in claim 1.
Group VI, claim(s) 18, drawn to a method for catalyzing a urethane reaction in the coating material system of claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VI lack unity of invention because even though the inventions of these groups require the technical feature of a polyurethane coating system comprising a polyhydroxy compound, a polyisocyanate compound, and a mixture of metal carboxylate salts, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. Patent No. 5,962,142 to Tachi et al.
Tachi discloses an in-mold coating system comprising a polyether polyol, a hexamethylene diisocyanate trimer, a coloring agent, and a mixture of bismuth neodecanoate, bismuth isodecanoate, or bismuth octylate (2:51-52) in combination with at least one compound selected from the group consisting of potassium octylate, sodium octylate, and sodium formate (3:41-42).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the metal component" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the metal component" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the polyacrylate polyols, the polymethacrylate polyols, the polyester polyols, the polyurethane polyols and/or the polysiloxane polyols" in lines 3-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the biuret dimers", “the iminooxadiazine-diones”, and the asymmetrical trimers” in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "acid number" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claims 5 and 8 are objected to because of the following informalities: amend “coatings additives” to --coating additives--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 9, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,962,142 to Tachi et al.
As to claims 1, 5, 7, and 9, Tachi discloses an in-mold coating system comprising a polyether polyol, a hexamethylene diisocyanate trimer, a coloring agent, and a mixture of bismuth neodecanoate, bismuth isodecanoate, or bismuth octylate (2:51-52) in combination with at least one compound selected from the group consisting of potassium octylate, sodium octylate, and sodium formate (3:41-42).  Tachi discloses injecting the polyurethane materials discussed above into a cavity under reduced pressure, which is taken to meet mixed wholly (3:28-32).
As to claims 2 and 19, it is noted that claims 2 and 19 claim a catalyst, all elected claims are recited in the product-by-process format by use of the language, “the catalyst of component (C) is produced by reaction…” Case law holds that: Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Tachi discloses a mixture of bismuth neodecanoate, bismuth isodecanoate, or bismuth octylate (2:51-52) in combination with at least one compound selected from the group consisting of potassium octylate, sodium octylate, and sodium formate (3:41-42).
As to claim 4, Tachi discloses polyether polyols that contain no carboxyl groups, therefore, the acid number would be 0.
As to claim 5, Tachi discloses the in mold coating material comprising a coloring agent (Abstract).
As to claim 6, Tachi discloses a non-aqueous in mold coating composition (Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0322291 to Salviato to JP-2007246829 to Asahi (Cited on ISR).
As to claims 1, 5, 7, 9, and 19-20, Salviato discloses a polyurethane coating composition comprising polymethacrylate polyols, polyester polyols, polyisocyanates, and bismuth octoate (0179), wherein the components are mixed together (0179-0183, Table 1) in the presence of suitable coating additives (0153).
Saviato does not expressly disclose the mixture of two salts of aliphatic monocarboxylic acids.
Asahi discloses mixtures of bismuth octylate (0012) and a calcium organic acid, preferably calcium octylate or calcium neodecanoate (0015).
At the time of filing it would have been obvious to a person of ordinary skill in the art to use the mixture of salts taught in Asahi in the polyurethane composition of Saviato to provide a polyurethane composition that is difficult to foam, has a sufficient pot life, has an excellent balance between the pot life and the curing rate (0025-0026) and has less adverse effect on the environment and the human body (0002).
As to claims 2 and 19, it is noted that claims 2 and 19 claim a catalyst, all elected claims are recited in the product-by-process format by use of the language, “the catalyst of component (C) is produced by reaction…” Case law holds that: Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

As to claim 3, Salviato discloses 1,6-hexanediisocyanate as the preferred diisocyanate and propoxylated trimethylolpropane diacrylate as the polymethacrylate polyol (Table 1).
As to claim 4, Salviato discloses a polyurethane that has an acid number of 20 to 40 mg KOH/g, accordingly it would have been obvious to a person of ordinary skill in the art to use polyols with low acid numbers including those within the claimed range in order to render the resin water (re)dispersible in water after neutralization (0059).
As to claims 5 and 8, Salviato discloses the addition of coating additives (0153)
As to claim 6, Salviato discloses methods for preparing for the polyurethane coating including dissolving polyols and polyisocyanates in solvent (0179).


Relevant Cited Art
JP-3696452 is directed to polyurethane compositions comprising polyisocyanates, polyether polyols, and a catalyst system comprising bismuth neodecanoate, preferably calcium octylate, and a carboxylic acid used as a stabilizer, such as octylic acid, stearic acid, or linoleic acid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763